Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

	Claims 1, 2, 8, 17-20, 22, 23, 30-35, 39, and 40 are pending.
Claims 7, 15, 16, 28, and 29 are canceled.
	Claims 39 and 40 are newly added.
Claims 22, 23, 39, and 40 are withdrawn. 
Claims 8, 22, and 23 are currently amended.
	Claims 1, 2, 8, 17-20, and 30-35 are under examination on the merits.

Rejections Withdrawn
35 U.S.C. 112(a)
The rejection of claims 8 and 19 under 35 U.S.C. 112(a) or 35 U.S.C. 112
(pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in view of the claim amendments, dated 01/21/2022. Claims 7, 15, 16, 28, and 29 are canceled.

35 U.S.C. 102(a)(2)
The rejection of claims 1, 2, 8, 17-20, and 30-35 under 35 U.S.C. 102(a)(2) as being


Rejections Maintained
35 U.S.C. 102(a)(1)
The rejection of claims 1, 17, 30-32, 34, and 35 under 35 U.S.C. 102(a)(1) as being anticipated by Ghayur et al. (US PG PUB 2009/0304693, publication date: 12/10/2009) is maintained.

35 U.S.C. 103
The rejection of claims 1, 2, 17-20, 30-32, 34, and 35 under 35 U.S.C. 103 as being
unpatentable over Kao et al. (US PG PUB 2006/0018899, publication date: 01/26/2006) in view
of Rader et al. (US PG PUB 2011/0150870, publication date: 03/23/2011), and Moore et al. (US
PG PUB 2014/0363426, publication date: 12/11/2014), as evidenced by Shum et al. (J Immunol,
168: 240-252, 2002) is maintained.

The rejection of claim 33 under 35 U.S.C. 103 as being unpatentable over Kao et al. (US PG PUB 2006/0018899, publication date: 01/26/2006) in view of Rader et al. (US PG PUB
2011/0150870, publication date: 03/23/2011), and Moore et al. (US PG PUB 2014/0363426,
publication date: 12/11/2014), as evidenced by Shum et al. (J Immunol, 168: 240-252, 2002), as

2015/0353636, publication date: 12/10/2015) is maintained.

Nonstatutory Double Patenting
The nonstatutory double patenting rejections of record are maintained. In Applicant Arguments, dated 01/21/2022, Applicant asserts that the rejections over Application No. 16/483,330 have been obviated due to the submission of a terminal disclaimer; however at the time of the instant Office Action, a terminal disclaimer over Application No. 16/483,330 had not been received. Applicant has further requested that the additional nonstatutory double patenting rejections of record be held in abeyance at this point in prosecution.

Applicant Arguments
	In Applicant Arguments, dated 01/21/2022, Applicant asserts that “[l]ike the prior art reference in Lilly, Ghayur does not spell out a ‘definite and limited class’ of bispecific antibodies. Rather, with two variables each having numerous options, the genus of bispecific antibodies disclosed by Ghayur is enormous. As a result, a skilled person in the art would not have been able to ‘at once envisage’ NKG2D and HER2 as a specific pair of antigens targeted by a DVD-Ig after reading Ghayur. The hindsight nature of the Office’s argument is further evidenced by the absence of NKG2D and HER2, as a pair, out of more than a hundred specific pairs of antigens disclosed in paragraph [0289].” These arguments have been fully considered but are not deemed persuasive. Throughout the reference, Ghayur et al. teach DVD-Ig molecules that comprise antigen-binding domains specific for two different antigens. At [0289], Ghayur et al. disclose numerous antigens that may be comprised within said DVD-Ig molecules, including 
	With respect to the rejection of the claims under 35 U.S.C. 103, Applicant asserts that “the skilled person would not have been motivated to combine the teachings of Kao and Rader to arrive at elements (a) and (b) of the protein of claim 1. Kao disclosed bispecific antibodies that bind HER2 and an antigen on a leukocyte. The only leukocyte expressly disclosed by Kao is a T cell, and CD2 and CD3 are the only receptors specifically contemplated. While NKG2D, according to Rader, is also a receptor expressed on T cells, the Office fails to articulate why this receptor, out of many other receptors on T cells, would have been selected by the skilled person for inclusion into a multi-specific binding protein… Accordingly, Applicant submits that Rader does not provide a motivation to combine its teachings with Kao, either. Rader disclosed, generally, use of anti-NKG2D antibodies to treat cancer, or infectious disease, or autoimmune 
	These arguments have been fully considered but are not deemed persuasive. At [0154], Kao et al. teach that “[b]ispecific antibodies are antibodies that have binding specificities for at least two different epitopes. Exemplary bispecific antibodies may bind to two different epitopes of the HER2 protein. Other such antibodies may combine a HER2 binding site with binding site(s) for EGFR, HER3 and/or HER4. Alternatively, a HER2 arm may be combined with an arm which binds to a triggering molecule on a leukocyte such as a T-cell receptor molecule (e.g. CD2 or CD3), or Fc receptors for IgG (Fc.gamma.R), such as Fc.gamma.RI (CD64), Fc.gamma.RII (CD32) and Fc.gamma.RIII (CD16) so as to focus cellular defense mechanisms to the HER2-expressing cell.” Kao et al. specifically teach that bispecific antibodies may be prepared that comprise an antigen-binding site for HER2 and an additional antigen-binding site that binds to a triggering molecule on a T cell or to an Fc receptor, and Kao et al. teach that said bispecific antibodies may be used to focus cellular defense mechanisms to HER2-expressing cells.
Furthermore Rader et al. teach a monoclonal antibody that is specific for NKG2D, which is an activating receptor found on NK cells and a costimulatory receptor on some T cells, see [0003]. Based upon the teachings of Kao et al. and Rader et al., one of ordinary skill in the art would have been motivated to prepare a bispecific antibody that binds HER2 and NKG2D, because 
Applicant further asserts that “Moore acknowledges that selection of an Fc domain, with respect to CD16 binding affinity, depends on the circumstances. ‘[F]or example, in many embodiments, particularly in the use of bispecific antibodies that bind CD3 monovalently and a tumor antigen on the other (e.g. CD19, her2/neu, etc.), it is generally desirable to ablate FcγRIIIa [a.k.a. CD16] binding to eliminate or significantly reduce ADCC activity.’ In other words, when designing a multi-specific binding protein that engages a cancer cell with a T cell, Moore found it preferable to abrogate its CD16 binding affinity. This disclosure would teach away from incorporating a CD16-binding Fc domain into a multi-specific binding protein of claim 1, which engages a cancer cell with a NK cell, another type of immune effector cell.”
These arguments have been fully considered but are not deemed persuasive. It is initially noted that the claimed invention is not drawn to a bispecific antibody that binds CD3 and a tumor antigen. Furthermore Moore et al. clearly teach that while ablating FcγRIIIa binding is desired in some clinical settings, in other clinical settings, it is desirable to increase FcγRIIIa binding. For example at [0102], Moore et al. teach that “additional amino acid variants may be introduced into the bispecific antibodies of the invention, to add additional functionalities. For A preferred form of engineered glycoform is afucosylation, which has been shown to be correlated to an increase in ADCC function, presumably through tighter binding to the Fc.gamma.RIIIa receptor (emphasis added).” Additionally at [0230], Moore et al. teach that “there are a number of useful Fc substitutions that can be made to alter binding to one or more of the Fc.gamma.R receptors. Substitutions that result in increased binding as well as decreased binding can be useful. For example, it is known that increased binding to Fc RIIIa generally results in increased ADCC (antibody dependent cell-mediated cytotoxicity; the cell-mediated reaction wherein nonspecific cytotoxic cells that express Fc.gamma.Rs recognize bound antibody on a target cell and subsequently cause lysis of the target cell).” Lastly at [0177], Moore et al. teach that “IgG1 is a common isotype for therapeutic antibodies for a variety of reasons, including high effector function.” As such even though Moore et al. teach that ablating FcγRIIIa binding is desired in some clinical settings, in other clinical settings, it is desirable to increase FcγRIIIa binding, and one means of promoting FcγRIIIa binding is to prepare therapeutic antibodies to comprise, for example, an IgG1 Fc region.
single protein for improved activity of a multi-specific binding protein. When these domains are present in separate proteins but nevertheless all included in a composition, the composition fails to increase NK cell-mediated cytotoxicity nearly as much as a corresponding multi-specific binding protein that binds all three targets. As shown in the figure above, HER2-TriNKET significantly increased target cell lysis, whereas a combination of trastuzumab and HER2-TriNKET-D265A only marginally affected target cell survival. This result demonstrates synergistic activation of NK cells by a NKG2D-binding domain and a CD16-binding domain when present in a single multi-specific binding protein.” 
Following a review of Applicant’s evidence of synergy, it appears that the activation of both CD16 and NKG2D by the claimed multi-specific binding protein produces a synergistic effect; however it is noted that the synergistic effect observed by Applicant was obtained with a HER2-TriNKET molecule comprising a first antigen-binding site that binds NKG2D; a second antigen-binding site that binds HER2; and an antibody Fc domain or a portion thereof sufficient any antigen binding site that binds NKG2D, and one of ordinary skill in the art would not have a reasonable expectation that the synergistic effect observed by Applicant could be replicated with any antigen binding site that binds NKG2D. For example Kjellev et al. (Eur. J. Immunol., 37: 1397-1406, 2007) teach that the anti-NKG2D antibody CX5 is capable of inhibiting NK cell function, see throughout. One of ordinary skill in the art would not have a reasonable expectation that the claimed multi-specific binding protein comprising the inhibitory anti-NKG2D antibody CX5 would yield an increase in the specific lysis of HER2-expressing cells. It is further noted that claim 1 is drawn to any antibody Fc domain or a portion thereof sufficient to bind CD16 (or a third antigen-binding site that binds CD16). As indicated by Bruhns et al. (Blood, 113(16): 3716-3724, 2009), although IgG1 subclass Fc regions are known to bind FcγRIII (CD16), additional Fc region subclasses, such as IgG2, IgG3, and IgG4 also bind FcγRIII, see Abstract. Additionally said Fc region subclasses were shown by Bruhns et al. to bind different Fc receptors with varying affinities, see p. 3718-3719. Therefore although the claimed multi-specific binding protein comprising a human IgG1 Fc region was shown to synergize when comprised within a construct that also comprises the anti-NKG2D ADI-29404 antibody, one of ordinary skill in the art would not reasonably expect a multi-specific binding protein comprising any antibody Fc domain subclass, which may include IgG2, IgG3, and IgG4, to demonstrate the observed synergistic effect. As such even though a synergistic effect was any first antigen-binding site that binds NKG2D and any antibody Fc domain or a portion thereof sufficient to bind CD16 (or a third antigen-binding site that binds CD16). In other words due to the breadth of claim 1, Applicant’s evidence of a synergistic effect is not commensurate in scope with the claims.
With respect to the teachings of Parren et al., Applicant asserts that “the Office relies upon Parren for the teachings of certain Fc mutations listed in claim 33, for example, a mutation at a position selected from F405, T366, L368, K370, D399, Y407, and K409. These mutations are disclosed in Parren in the context of creating a bispecific antibody having two CH2-CH3-containing polypeptides that binds different epitopes on the same antigen or on different antigens. Thus, the skilled person would have understood that these mutations promote Fc heterodimerization. This teaching does not remedy any of the deficiencies in the teachings of Kao, Rader, or Moore, as discussed above in connection with claim 1.” This argument has been fully considered but is not deemed persuasive. Even though the mutations disclosed by Parren et al. promote the heterodimerization of CH2-CH3-containing polypeptides, Parren et al. specifically teach that the Fc mutants disclosed have enhanced CDC function and may have other 

Allowable Subject Matter
With respect to the elected anti-NKG2D heavy chain variable region of SEQ ID NO: 1 and anti-NKG2D light chain variable region of SEQ ID NO: 2, Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F 9:00 am - 6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on 571-272-0893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON B MOSELEY II/Examiner, Art Unit 1642